Citation Nr: 1512717	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability as secondary to left shoulder disability.


REPRESENTATION

Appellant represented by:	Rudy Melson, Accredited Agent


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the case currently belongs to the RO in New York, New York.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability as secondary to left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2002 RO decision denied the Veteran's application to reopen the claim of whether new and material evidence was received to reopen a claim for service connection for left shoulder disability.

2.  Evidence received subsequent to the September 2002 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left shoulder disability.

3.  Clear and unmistakable evidence that the Veteran's left shoulder disability was not aggravated beyond the natural progression during service has not been presented. 

4.  The Veteran's left shoulder disability is related to the aggravation of this condition during active service. 


CONCLUSIONS OF LAW

1.  The September 2002 RO decision that denied the Veteran's claim of whether new and material evidence was received to reopen a claim for service connection for left shoulder disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 2002 decision is new and material, and the Veteran's claims of entitlement to service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran's left shoulder disability (diagnosed as left shoulder recurrent dislocation) is related to his period of active service.  38 U.S.C.A. §§ 1110, 1153. 5107 (West 2014); 38 C.F.R. § 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's left shoulder service connection claim, any deficiency as to VA's duties to notify and assist, as to that aspect of the claim, is rendered moot.

A RO decision dated in January 1978 denied entitlement to service connection for left shoulder disability.  In February 2002 the Veteran's application to reopen the left shoulder claim was denied.  In February 2012 the Veteran submitted an application to reopen the left shoulder claim and the present appeal ensued.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The prior denials for left shoulder were based, at least in part, on the absence of any medical evidence suggesting that the Veteran's preexisting left shoulder disability had undergone any worsening during service.  As a February 2013 letter from a physician (EM, MD) contains an opinion stating that the Veteran's left shoulder disability was aggravated during service, the Board finds that Dr. M's opinion pertains to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  As such, the Board finds, as did the RO, that new and material evidence has been received to reopen the left shoulder disability claim.

The Board will now review the claim on the merits.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

The Board observes that a Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

The Veteran asserts that his preexisting left shoulder disability (left shoulder dislocation) was permanently aggravated by his military service.  Following service the Veteran had shoulder surgery in the late 1960s and has been currently assessed with left shoulder instability and progressive left rotator cuff tendinopathy.

The Veteran and VA do not dispute that the Veteran's left shoulder recurrent dislocation preexisted service.  The Board finds that the comments and wording on the front page of the Veteran's September 1965 service entrance examination is more than simply "history provided by the Veteran of a pre-existing condition" and constitutes a notation of a pre-existing condition under 38 C.F.R. § 3.304(b).  As left shoulder disability (recurrent dislocation) was demonstrated on examination for induction into service, the presumption of soundness on induction does not attach as to left shoulder recurrent dislocation.

As left shoulder recurrent dislocation was noted upon entry into service, the burden falls on the Veteran to establish aggravation.  Jensen.

A review of the Veteran's service medical records does show that the Veteran sought treatment on two occasions for his left shoulder and the Veteran has also indicated that he had several left shoulder dislocations during service that he was able to "spontaneously reduce" by himself.  The Board observes that the Veteran's PULHES profile "U" reflected a 1 on his service enlistment examination but was a 3 on his service separation examination just a few short months later.  It is clear to the Board that the medical evidence reflects that the Veteran's pre-existing left shoulder disability underwent not just a flare-up of symptoms during active duty but an increase in the severity of the underlying condition.  This finding has also been supported by private opinions dated in August 2012 and February 2013.

As the presumption of aggravation under section 1153 has arisen in this case due to an increase in a disability in service, the burden shifts to VA to show a lack of aggravation by establishing (by clear and unmistakable evidence) that the increase in the Veteran's left shoulder disability is (was) due to the natural progress of the disease.

A review of the medical evidence does not allow the Board to find by clear and unmistakable evidence that the increase in the Veteran's left shoulder disability was due to the natural progress of the disease, and appears far more likely to be related to the rigors of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, the Board notes that a January 2013 VA examiner opined that the Veteran's left shoulder was clearly and unmistakably "not" aggravated beyond it natural progression by events in service, while opinions from IK, MD (August 2012) and Dr. M (February 2013) held that the Veteran's left shoulder was likely aggravated beyond its normal progression by the rigors of military service.

The August 2012 and February 2013 private medicals opinions, as well as the January 2013 VA examiner's opinion, all appear to be competent opinions.  While greater weight may be placed on one physician's opinion over another, not only is the Board unable to distinguish the opinions in this case, it is not necessary to do so.  As noted, the opinions of record are competent, in that they have been provide by individuals with the necessary credentials (physicians) who have knowledge of the Veteran's medical history (albeit to varying degrees).  Due to the conflicting medical opinions, the Board is unable to state that the medical evidence shows, by clear and unmistakable evidence, that the increase in the Veteran's left shoulder disability was due to the natural progress of the disease.  

The Board would further observe that the fact that the Veteran's PULHES profile "U" for his upper extremities went from a 1 to a 3 in just a few short months would tend to support the private physician opinions, even if those opinions did not overtly reference the PULHES profile directly.

Based on the foregoing, the evidence does not clearly and unmistakably demonstrate that any increase in the severity of the preexisting left shoulder recurrent dislocation was due to the natural progress of the condition.  As such, the in service incurrence element of service connection for left shoulder recurrent dislocation on the basis of aggravation is present. Gilbert (Daniel R.) v. Shinseki, 26 Vet.App. 48 (2012) (per curiam) (The presumption of soundness relates to the "in-service incurrence or aggravation" element necessary to establish service connection as distinct from the "nexus" element).
The examinations, medical statements, and treatment records confirm that the Veteran has a current left shoulder disability. Accordingly, he has satisfied the requirement of a current disability.
With regard to nexus, the only relevant medical evidence addressing this question is the February 2013 statement submitted by Dr. M. In his statement, Dr. M. relates the Veteran's current left shoulder disability to his ongoing problems with the shoulder since service, and the aggravation of the left shoulder therein. As Dr. M's statement is thorough, and provides a rationale for the conclusions presented, the Board finds this statement to be probative evidence of a relationship between the Veteran's current left shoulder disability and his active service.  
Based on the foregoing, the Board finds that the criteria for entitlement to service connection for a left shoulder disability have been submitted, and service connection for a left shoulder disability is granted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left shoulder disability is reopened.

Service connection for a left shoulder disability is granted.


REMAND

The Veteran asserts that he has depression that is secondary to his left shoulder disability. Given that the left shoulder disability is now service-connected, the evidence of record is not sufficient to decide this claim.  In this regard, while in January 2013, a VA examiner was to address this issue, the examiner stated that he was unable to adequately answer the question.  The Board finds that it is necessary to obtain an opinion concerning a possible relationship between the Veteran's depression and his left shoulder disability.

Due to the severity of the Veteran's health the AOJ is requested to contact the Veteran's representative to determine the likelihood that an in-person examination would even be feasible.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA records dated since January 22, 2013.

2.  Following completion of the above, the RO should obtain an opinion as to the etiology of the Veteran's psychiatric condition from an examiner other than the one who conducted the January 2013 review. The examiner must be provided the Veteran's claims file for review.  An examination is not required unless the examiner determines that such an examination is necessary to render the opinion requested.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability, including depression, that is proximately due to or aggravated by the Veteran's service-connected left shoulder disability or is otherwise etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


